Case 3:18-cv-02615-AGT Document 88-22 Filed 02/14/19 Page 1 of 5




                        Exhibit 18
              Case 3:18-cv-02615-AGT Document 88-22 Filed 02/14/19 Page 2 of 5




 1   ALEXANDER G. CABECEIRAS, ESQ.
     DEREK SMITH LAW GROUP, PLLC
 2   One Penn Plaza, Suite 4905
     New York, New York 10119
 3   Phone: (212) 587-0760
     Fax: (212) 587-4169
     alexc@dereksmithlaw.com
 4
     APPEARANCE PRO HACE VICE

 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                  SAN FRANCISCO DIVISION

     ---------------------------------------------------------X
 8
      MAURO BOTTA,
 9                                     Plaintiff,
                                                                    Civil Case No: 3:18-cv-2615
10
          -against-
11

12
      PRICEWATERHOUSECOOPERS LLP,
13

14                                    Defendants.


15
     ---------------------------------------------------------X

16
     PLAINTIFF’S RESPONSE TO DEFENDANT PRICEWATERHOUSECOOPERS LLP’S
         SECOND SET OF INTERROGATORIES TO PLAINTIFF MAURO BOTTA
17

18                                        PRELIMINARY STATEMENT
             Plaintiff reserves the right to modify these Responses as additional facts are ascertained,
19
     analyses are made, legal research is completed, and contentions are asserted. Plaintiff also
20

21

22
            Case 3:18-cv-02615-AGT Document 88-22 Filed 02/14/19 Page 3 of 5




     reserves the right to modify these Responses in the event that it determines that any information
 1
     was omitted from them inadvertently.
 2
            Each response is subject to all objections as to relevance, materiality, and admissibility,
 3
     and to any and all objections on any grounds that would require exclusion of any Responses
 4
     herein if it were introduced in court. All objections and grounds are therefore expressly reserved
 5
     and may be interposed at the time of trial. This Preliminary Statement shall apply to each and
 6   every Response given herein, and shall be incorporated by referenced as though set forth fully in

 7   each Response below.

 8
     INTERROGATORY NO. 15 IDENTIFY all facts, including, but not limited to, all
 9   DOCUMENTS and witnesses, supporting YOUR contention that YOU have been “blacklisted”
     by PwC, as alleged in paragraphs 79-89 of YOUR COMPLAINT.
10
     RESPONSE: OBJECTION. Plaintiff objects to this interrogatory as it seeks information
11   already in Defendants’ possession and to the extent the interrogatory calls for information
     Plaintiff could not possibly fully know and is overly broad. To the extent Plaintiff can
12   respond and without waiver of the aforementioned objection, Plaintiff responds as follows:
     Plaintiff refers Defendants to all responsive documents bate stamped no. PLAINTIFF
13   2021-2699, 2753.
     In or around February of 2018, Fluidigm was told by PwC that PwC could not “rely” on
14   Plaintiff’s work as an auditor. Christopher Ludwig first told Plaintiff that Fluidigm had
     been told by PwC they could not rely on Plaintiff’s auditing work. Thereafter, Robert
15   Strasser reiterated what Ludwig had said. Strasser also told Plaintiff in his 20+ years of
     working he had never seen something like this. Strasser had to abide by what Fluidigm
16   asked and removed Plaintiff from the Fluidigm project. Thereafter, Andrey Sokolov, the
     internal audit director as Fluidigum spoke to Plaintiff stating “Hi Mauro, I was appalled
17   and very sorry to hear about your sudden leave from Fluidigm account. Just at the time
     when we get a highly competent professional, we turn him away - very disappointing. It
18   was a pleasure, though briefly, to work with you. Please let me know if you are in the area,
     and we can grab lunch, coffee, or a glass of good Chianti…” (See PLAINTIFF 002753).
19   In or around June of 2018, Plaintiff spoke to the owner and founder of ACILON, Karo
     Galstyan, about a possible consulting job. Galstyan and Plaintiff worked together in the
20   past and had a great relationship. When Plaintiff brought up a job prospect, Galstyan

21

22
            Case 3:18-cv-02615-AGT Document 88-22 Filed 02/14/19 Page 4 of 5




     responded that he could not hire Plaintiff because he was afraid PwC would cut his
 1
     referrals.

 2   In or around June of 2018, after applying for a job at Deloitte, Plaintiff spoke to Deloitte’s
     CFO James Parkin. Parkin told Plaintiff, after he had consulted internally and that, “I
 3   cannot hire you because you have litigation in process with PwC.”
     In or around June of 2018, Plaintiff applied for a job with MARCUM. Plaintiff interviewed
 4   with Jeff Pera. Plaintiff was invited for another interview. Plaintiff received positive
     feedback. Thereafter, Plaintiff was told MARCUM received “negative feedback” and could
 5   not hire him.

 6

 7   Date: January 18, 2019
           New York, New York
                                                 Respectfully Submitted,
 8                                               DEREK SMITH LAW GROUP, PLLC

 9                                               /s/ Alexander G. Cabeceiras
                                                 Alexander G. Cabeceiras, Esq.
10                                               One Penn Plaza, Suite 4905
                                                 New York, New York 10119
11

12

13

14

15

16

17

18

19

20

21

22
Case 3:18-cv-02615-AGT Document 88-22 Filed 02/14/19 Page 5 of 5
